DISSENTING OPINION BY
COLVILLE, J.:
¶ 1 As it is undisputed that Appellant did not successfully complete his court-ordered sexual offender treatment, I agree with the Majority that there was no error in the sentencing court’s revocation of probation on that basis based on the record before it. However, I believe the polygraph examination results considered by the sentencing court were improperly admitted; thus, I would vacate the judgment of sentence and the order revoking probation and remand to the sentencing court for new revocation proceedings.
¶ 2 The Majority tailors for its purposes the “general rule” on the inadmissibility of polygraph examination results. In my view, the general rule does not contain limitations on its application; rather, it is simply:
[The Pennsylvania Supreme] Court has repeatedly and consistently held that the results of a polygraph examination are inadmissible for any purpose in Pennsylvania because the scientific reliability of such tests has not been sufficiently established.
Commonwealth v. Gee, 467 Pa. 123, 354 A.2d 875, 883-84 (1976) (emphasis added).
¶ 3 Because our Supreme Court has declared polygraph examination results inadmissible for any purpose, I do not believe they were admissible in this case.
¶ 4 However, even assuming the above-stated rule of inadmissibility is limited to trial situations, the reasoning behind it remains. The change in context does not change the unreliability of the examination results. Our Supreme Court has also held:
The controlling consideration at a [violation of probation] hearing is “whether the facts presented to the court are probative and reliable and not whether traditional rules of procedure have been strictly observed.”
Commonwealth v. Mullins, 591 Pa. 341, 918 A.2d 82, 85 (2007) (citation omitted) (emphasis added).
¶5 Thus, the admission of polygraph examination results, which are considered notoriously unreliable by Pennsylvania courts, at a proceeding where the controlling consideration is reliability of the evidence, cannot be legally supported.1 Accordingly, I dissent.

. Further, even if I were to agree the examination results are admissible, I do not understand or agree with the Majority's self-designed test for admissibility. I particularly do not endorse the unsupported requirement that the examination results may not be the sole basis for the revocation petition. That situation obviously did not arise in the instant case, where passing a polygraph examination was not a condition of Appellant's probation. However, it remains unexplained why a fact-finder would be permitted to consider evidence for a specific purpose but would be handicapped in its assignment of weight to that evidence in that consideration.